Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 have been examined and claim 1-20 have been canceled.

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. Applicant’s argument and Examiner’s response are as following:
Applicant argues 
In contrast, the present application is directed to providing alerts regarding the presence of a hazard — such as by activating a visible and/or audible alert, and/or transmitting hazard information to a host server and/or to nearby vehicles — and is not directed to controlling a vehicle, whether by autonomous or semi-autonomous vehicle technologies or otherwise, to avoid or mitigate vehicle accidents.
Newly presented independent claim 21 is directed to a safety apparatus comprising, among other elements, “an activation module operable to transmit the presence of a hazard”, by a visual alert, audible alert, contacting a hot server, or transmitting to nearby vehicles.
The Examiner cited Figs. 1-2 and Para 74,82,83-85, and 88 of Konrardy as disclosing Applicant’s claimed activation module. Applicant respectfully submits that the neither the cited portions of Konrardy, nor any of the cited art, disclose “an activation module operable to transmit the presence of a hazard” (emphasis added) as recited in the newly presented claims.
The Examiner cited Figs. 1-2 and Para 69,75-77 of Konrardy as disclosing Applicant’s claimed mode selector module. Applicant respectfully contests this. Para 69 and 75-77 of Konrardy recite a large number of elements, including but not limited to on-board computer 114, autonomous operation features “that may include software applications or modules”, controller 204, program memory 208, one or more microcontrollers or microprocessors (MP) 210, a RAM 212, I/O circuit 216, address/data bus 214, operating system 226, data storage 228, software applications 230, and software routines 240. None of these is referred to by Konrardy as providing or even being related to a selectable mode of operation. Applicant is therefore unable to cogently argue against this characterization.

Examiner respectfully disagrees.  In response to applicant's argument that the present application is directed to providing alerts regarding the presence of a hazard — such as by activating a visible and/or audible alert, and/or transmitting hazard information to a host server and/or to nearby vehicles — and is not directed to controlling a vehicle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Konrardy shows the controller 204 is configured to “activating a visible and/or audible alert, and/or transmitting hazard information to a host server and/or to nearby vehicles” (Para. 84,87,179,203-207), in additional to the argued avoid or mitigate vehicle accidents, therefore it meets the limitation of claim.
Applicant’s arguments with respect to claim(s) 21 ,32,40 in regards to claim subject matter “an activation module operable to transmit the presence of a hazard” have been considered but are moot. In addition, the controller 204 can be implemented and operated as the claim activation module based on the amended claim (see rejection below).  
Further, the controller includes multiple operation system, software application and software routine which allow the system to perform different mode of operation (e.g. auto vehicle control, alert/warning, report insurance, report to third party, etc.) based on a particular condition and circumstance, therefore being related to a selectable mode of operation.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-27,30-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (US 2018/0075538).
As per claim 21, Konrardy shows a safety apparatus for association with a vehicle, said safety apparatus comprising: 
A safety apparatus for association with a vehicle, said safety apparatus comprising:
a) memory (Fig. 1-2; Para. 75: program memory 208, RAM 212, data storage 228); 
b) a processor (Fig. 1-2; Para 75-77: microprocessor) in communication with said memory; 
c) at least one sensor in communication with said processor, said at least one sensor comprising at least one of a location sensor, an inertia sensor, a direction sensor, and an orientation sensor (Fig. 1-2; Para 65,67,81,93,85-86,90-103,195-196,211); 
d) at least one wireless communication module (Fig. 1-2; Para 64-65,68); and, 
e) an activation module (controller 204) operable to transmit the presence of a hazard (Para. 46,95,97,179,181-183; accident, incident, collision, fault detection, obstacle detection, etc.) by at least one of i) activating a visual alert, ii) activating an audible alert, iii) contacting a host server, and iv) transmitting to nearby vehicles (Para. 84,87,179,203-207).
As per claim 22, the invention of Konrardy meet the limitation of claim and further shows said at least one sensor comprises a location sensor, further wherein said activation module is operable to transmit the presence of a hazard with location information (Para. 46,67,81,87,93,143,196,211). 
As per claim 23, the invention of Konrardy meet the limitation of claim and further shows a mode selector module (the controller 204 can inherently operating as mode selector module) operable to select at least one of: a) a test of said safety apparatus, b) activation of a visual indicator, c) activation of an audible indicator, d) activation of a request for emergency services, e) activation of a request for mechanical assistance, f) activation of an alert to a driver of the vehicle, g) activation of an alert to nearby vehicles, h) obtention of location data, i) transmission of location data, and j) contact with a host server (Fig. 1-2; Para 64-65,89,Para. 84,87,179,203-207,108,110,111,112114,150)
As per claim 24, the invention of Konrardy meet the limitation of claim and further shows said mode selector module is operable to select a type of alert, said type of alert comprising at least one of a) summoning emergency services, b) summoning mechanical assistance, warning oncoming vehicles of a stopped vehicle, and c) testing the safety apparatus (Fig. 1-2; Para 64-65,89, and Para. 84,87,179,203-207,108,110,111,112114,150; and Para. 46,99).
As per claim 25, the invention of Konrardy meet the limitation of claim and further shows activation module is configured for automatic activation in response to data from said at least one sensor exceeding a predetermined threshold (Fig. 1-5; Para. 83-89).  
As per claim 26, the invention of Konrardy meet the limitation of claim and further shows said at least one wireless communication module comprises at least one of a WiFi module and a V2X module (Para. 38,64-65,68,83).
As per claim 27, Konrardy shows said wireless communication module comprises a V2X module, and further show said V2X module comprises at least one of a 4G, 4GLTE, 5G, and 5GLTE module and Dedicated Short-Range Communication module (Dedicated Short-Range Communication module: Para. 38,64-65,68,83).
As per claim 30, the invention of Konrardy meet the limitation of claim and further shows said safety apparatus is configured to initiate a request for at least one of medical services, towing services, and law enforcement in response to said at least one sensor detecting a change in inertia exceeding a predetermined threshold (Para. 46,97,99,187,188).
As per claim 31, the invention of Konrardy meet the limitation of claim and further shows said safety apparatus activated by said at least one sensor providing an indication of a change in location that does not correspond to a planned route (Para 11,13,83,86,157,196,203,250).
As per claims 32-35,38-39,40, they correspond to claims 21-24,28-31; they are therefore rejected for the similar reasons set forth. Konrardy further shows navigation (Para. 157).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 28-29,36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 2018/0075538) in view of Levons (US 2016/0071388).
As per claim 28-29, Konrardy shows said activation module is configured, upon activation, to activate a visual alert and/or an audible alert (Para 88), but does not explicitly mention visual alert comprises at least one of the vehicle's emergency flashers and a strobe and said audible alert comprises at least one of the vehicle's horn and a siren.  
In the analogous art, Levons shows visual alert comprises at least one of the vehicle's emergency flashers and a strobe and said audible alert comprises at least one of the vehicle's horn and a siren (Para. 26). 
Therefore, it would have been obvious at the time the invention was made to include visual alert and audible alert as suggest by Levons to the visual alert and audible alert of Konrardy because it would provide alternative alert and warning to the driver, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claims 36-37, they correspond to claims 28-29; they are therefore rejected for the similar reasons set forth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689